RECOMMENDED FOR FULL-TEXT PUBLICATION
                              Pursuant to Sixth Circuit Rule 206
                                       File Name: 09a0350p.06

                 UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                     _________________


                                                 X
                           Plaintiff-Appellee, -
 UNITED STATES OF AMERICA,
                                                  -
                                                  -
                                                  -
                                                      No. 07-4055
          v.
                                                  ,
                                                   >
                                                  -
                       Defendant-Appellant. -
 SHAWN QUINNEY,
                                                  -
                                                 N
                   Appeal from the United States District Court
                   for the Northern District of Ohio at Toledo.
                  No. 05-00807—David A. Katz, District Judge.
                                      Argued: July 31, 2009
                              Decided and Filed: October 1, 2009
                                                                                    *
                  Before: GILMAN, COOK, and FARRIS, Circuit Judges.

                                       _________________

                                            COUNSEL
ARGUED: Jeffrey Paul Nunnari, LAW OFFICE, Toledo, Ohio, for Appellant. David
O. Bauer, ASSISTANT UNITED STATES ATTORNEY, Toledo, Ohio, for Appellee.
ON BRIEF: Jeffrey Paul Nunnari, LAW OFFICE, Toledo, Ohio, for Appellant. David
O. Bauer, ASSISTANT UNITED STATES ATTORNEY, Toledo, Ohio, for Appellee.
     GILMAN, J., delivered the opinion of the court, in which COOK, J., joined.
FARRIS, J. (p. 7), delivered a separate concurring opinion.
                                       _________________

                                             OPINION
                                       _________________

         RONALD LEE GILMAN, Circuit Judge. Shawn Quinney appeals the district
court’s denial of his motion to suppress the key evidence used against him. Quinney was


         *
         The Honorable Jerome Farris, Senior Circuit Judge of the United States Court of Appeals for the
Ninth Circuit, sitting by designation.


                                                   1
No. 07-4055        United States v. Quinney                                         Page 2


indicted on two counts of manufacturing and passing counterfeit currency. He pled
guilty to both counts, but preserved his right to contest the district court’s decision
denying Quinney’s motion to suppress a printer and two statements that he made to law
enforcement authorities. For the reasons set forth below, we REVERSE the judgment
of the district court and REMAND the case for further proceedings consistent with this
opinion.

                                  I. BACKGROUND

       Quinney was under investigation by special agents from the United States Secret
Service for manufacturing and passing counterfeit currency. Two agents visited
Quinney’s home and obtained his consent to look in his bedroom, where they observed
a printer. Quinney, who was then 19 years old, admitted to the agents that he had passed
bogus bills, but denied printing them.

       Later that afternoon, after receiving information from two witnesses that Quinney
had in fact printed the counterfeit bills, the agents returned to his residence. During the
second visit, the agents seized the printer without obtaining either consent or a search
warrant. Quinney was not home at the time, and his stepfather, with whom he lived,
testified that the agents simply announced that they were seizing the printer without
seeking even the stepfather’s permission.

       The agents then located Quinney and interviewed him in their car. He was not
placed under arrest or warned of his Miranda rights at that time. The agents informed
him that they had seized his printer and were sending it to forensics for examination. In
addition, they told him that two witnesses had implicated him as the manufacturer of
counterfeit bills. At some point during this second interview, Quinney gave the agents
a written confession of guilt. He was interviewed a third time a week later at the agents’
office and wrote a one-page supplement to his earlier confession. The parties dispute
whether the agents advised Quinney of his Miranda rights during this third interview.

       Quinney was charged with manufacturing counterfeit currency, in violation of
18 U.S.C. § 471, and uttering counterfeit currency, in violation of 18 U.S.C. § 472. He
No. 07-4055        United States v. Quinney                                         Page 3


moved to suppress evidence of the printer and the statements he made during his second
and third interviews with the agents. The motion was denied by the district court.
Quinney then pled guilty to both counts, but preserved his right to appeal the denial of
the motion to suppress. He was sentenced to five months of imprisonment and three
years of supervised release.

       On his prior appeal, this court concluded that the district court had applied an
incorrect standard of review in analyzing the motion to suppress. The district court’s
decision was therefore vacated and the case remanded for further consideration. Using
the proper standard of review, the district court again denied the motion to suppress,
concluding that the printer was admissible under the inevitable-discovery doctrine. The
court also concluded that both Quinney’s original written confession and its one-page
supplement were properly admissible. Quinney now appeals once again.

                                    II. ANALYSIS

A.     Standard of review

       Where the issue on appeal is the denial of a motion to suppress, we review the
district court’s findings of fact under the clear-error standard and its conclusions of law
de novo. United States v. Hurst, 228 F.3d 751, 756 (6th Cir. 2000).

B.     Seizure of the printer

       Quinney challenges the seizure of his printer and the admissibility of the
subsequent statements he made to the government, alleging that the district court
misapplied the inevitable-discovery doctrine. Under this doctrine, “[i]f the prosecution
can establish by a preponderance of the evidence that the information ultimately or
inevitably would have been discovered by lawful means . . . [,] then the deterrence
rationale has so little basis that the evidence should be received.” United States v.
Alexander, 540 F.3d 494, 502 (6th Cir. 2008) (quoting Nix v. Williams, 467 U.S. 431,
444 (1984)). This court in Alexander addressed a situation where law enforcement
authorities had arrested the defendant in his home while serving a search warrant. Under
questioning from the authorities, Alexander revealed where he had hidden a package of
No. 07-4055        United States v. Quinney                                       Page 4


drugs, but did so before he received his Miranda warnings. Alexander later moved to
suppress the drugs on the basis that their production was tainted by his inadmissible
statement, but this motion was denied under the inevitable-discovery doctrine because
the authorities had a valid search warrant and would have discovered the drugs anyway
while searching the house. Id. at 499, 502.

       In the present case, the government argues that the inevitable-discovery doctrine
applies because the agents had probable cause to obtain a search warrant at the time the
printer was seized. The government repeatedly cites United States v. Kennedy, 61 F.3d
494 (6th Cir. 1995), in support of its argument, but we find that case easily
distinguishable. Kennedy, like Alexander, in fact provides a good example of the type
of case that the inevitable-discovery doctrine is meant to address. In Kennedy, the
government conducted a warrantless search of a mislabeled suitcase, left unclaimed at
an airport, that was found to contain cocaine. The Kennedy court concluded that the
cocaine would have been inevitably discovered because, if the government had not
performed the illegal search, the suitcase would have been opened by airline personnel
in an effort to locate the owner. Id. at 500. Although the Kennedy court did not discuss
the outer boundaries of the inevitable-discovery doctrine, the case most certainly does
not apply to the facts presently before us.

       The case that does apply to the facts before us is this court’s decision in United
States v. Haddix, 239 F.3d 766 (6th Cir. 2001). In Haddix, the police conducted a
warrantless search of the defendant’s residence after a police helicopter spotted
marijuana plants growing behind the dwelling, and after police on the ground saw
electric lines leading to out-buildings, the previously spotted marijuana plants, and a
semi-automatic assault rifle on the premises, all before entering the residence. Id. at
766-67. This court in Haddix held that the warrantless search and seizure of the
evidence was unlawful and that the evidence must be suppressed. Id. at 768-69.
Analogous to the situation in Haddix, the agents in the present case had probable cause,
based on the statements of two witnesses, to obtain a search warrant for the seizure of
the printer. But instead of actually obtaining a warrant, they seized the printer without
No. 07-4055           United States v. Quinney                                      Page 5


one. As the court said in Haddix, “[l]et it be absolutely clear: this is untenable” because
the “position of the United States would completely obviate the warrant requirement.”
Id. at 768 (internal quotation marks omitted).

           Supporting this conclusion is a line of cases that demonstrates this circuit’s
commitment to the Fourth Amendment’s warrant requirement, and that rejects the
government’s attempt to circumvent the requirement via the inevitable-discovery
doctrine. See, e.g., United States v. Johnson, 22 F.3d 674, 683 (6th Cir. 1994) (rejecting
the logic that “simply because the police could have obtained a warrant, it was therefore
inevitable that they would have done so,” noting that such a ruling “would mean that
there is inevitable discovery and no warrant requirement whenever there is probable
cause”); United States v. Buchanan, 904 F.2d 349, 356-57 (6th Cir. 1990) (rejecting the
government’s contention that a warrantless search was permissible because agents had
collected information that would have supported a search warrant); United States v.
Griffin, 502 F.2d 959, 961 (6th Cir. 1974) (“The assertion by police (after an illegal
entry and after finding evidence of crime) that the discovery was ‘inevitable’ because
they planned to get a search warrant and had sent an officer on such a mission, would
as a practical matter be beyond judicial review.”); United States v. Bowden, 240 F.
App’x 56, 63 (6th Cir. 2007) (“Doubtless, the inevitable-discovery doctrine does not
permit police, who have probable cause to believe a home contains contraband, to enter
a home illegally, conduct a warrantless search and escape the exclusionary rule on the
ground that the ‘police could have obtained a warrant yet chose not to do so.’”)
(emphasis in original, internal brackets and citations omitted). Given that Haddix and
the other cases cited above emphatically reject the government’s reliance on the
inevitable-discovery doctrine under the circumstances presented here, we conclude that
the district court erred in not granting Quinney’s motion to suppress evidence of the
printer.
No. 07-4055        United States v. Quinney                                        Page 6


C.     Quinney’s post-seizure statements

       We now turn to the remainder of Quinney’s motion to suppress. The record
below reveals that the district court evaluated the potential admissibility of Quinney’s
second and third statements to the agents based on the mistaken belief that the printer
was properly admissible in evidence. Accordingly, we are remanding this case with
instructions for the district court to conduct a hearing to reevaluate whether these post-
seizure statements should also be suppressed as “fruit of the poisonous tree.” See Wong
Sun v. United States, 371 U.S. 471, 488 (1963).

                                 III. CONCLUSION

       For all of the reasons set forth above, we REVERSE the judgment of the district
court and REMAND the case for further proceedings consistent with this opinion.
No. 07-4055         United States v. Quinney                                        Page 7


                              _________________________

                                   CONCURRENCE
                              _________________________

        JEROME FARRIS, Circuit Judge, concurring.              The trial court properly
recognized this as not a typical suppression situation. As the majority points out, the
inevitable discovery doctrine typically applies to bar suppression of evidence that, if not
for the tainted investigation, would inevitably have been “discovered” or “uncovered.”
See United States v. Alexander, 540 F.3d 494, 502 (6th Cir. 2008) (quoted by the
majority opinion, supra); United States v. Leake, 95 F.3d 409, 412 (6th Cir. 1996).

        In this case, the police were on premises with consent of the accused when they
“discovered” or “uncovered” the printer. The police did not seize the printer at that time
as the accused had admitted passing counterfeit notes, but denied other involvement.
Two later interviewed witnesses (one of whom was Quinney’s brother) identified
Quinney as the counterfeiter. The police thereafter returned to seize the printer and did
so, even though they had neither a warrant nor consent to search. One can speculate
about why the police failed to obtain a warrant before making the seizure, but nothing
in the record justifies this failure.

        I therefore join the majority.